  Case 1:18-cv-06127-CBA-RML Document 20 Filed 01/10/19 Page 1 of 6 PageID #: 271




ANDREW C. PHILLIPS
 andy@clarelocke.com
   (202) 628-7404                           10 Prince Street
                                       Alexandria, Virginia 22314
                                             (202) 628-7400
                                           www.clarelocke.com


                                            January 10, 2019

   Via ECF

   Hon. Robert M. Levy
   United States Magistrate Judge
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201


                  Re:    Monica Morrison v. Robert Langrick, No. 1:18-cv-06127 (CBA) (RML)

   Dear Judge Levy:
           I write on behalf of Robert Langrick, Defendant and Counterclaimant in the above-
   referenced action, to oppose Plaintiff Monica Morrison’s request for a 90-day extension of the
   deadline to respond to Mr. Langrick’s December 21, 2018 Answer, Affirmative Defenses, and
   Counterclaims [Dkt. 14] (hereinafter, “Counterclaims”). Ms. Morrison’s counsel has not set forth
   any reasonable basis for this request for what would effectively be a stay of an action that Ms.
   Morrison and her counsel chose to file. The request should be denied.
          First, Mr. Henry Kaufman’s January 10, 2019 letter motion requesting an extension of time
   [Dkt. 19] fails to comply with Your Honor’s Practices and Procedures — attached to the Court’s
   December 6, 2018 Scheduling Order [Dkt. 8-1] — because it fails to set forth the original date of the
   deadline on which Ms. Morrison seeks an extension. The original deadline for Ms. Morrison to
   respond to Mr. Langrick’s Counterclaims is tomorrow, January 11, 2019. In other words, Ms.
   Morrison and her counsel have had Mr. Langrick’s Counterclaims since they were filed 20 days ago
   but chose to wait until one day before the filing deadline to seek an extension from the Court.
          Moreover, as noted in my January 9, 2019 email to Mr. Kaufman that is attached to his letter
   motion, Ms. Morrison’s counsel first raised the possibility of an extension during a telephone
   conference with Mr. Langrick’s counsel on January 8, 2019 — 19 days after Mr. Langrick filed his
   Counterclaims and just three days before Ms. Morrison’s response deadline. During that telephone
Case 1:18-cv-06127-CBA-RML Document 20 Filed 01/10/19 Page 2 of 6 PageID #: 272



 conference, Mr. Kaufman and his co-counsel Carol Schrager conceded that they had not made any
 effort to begin preparing either an answer to the Counterclaims or motion to dismiss during those
 preceding 19 days. Instead, they stated that they did not believe it made sense for them to attempt
 to prepare a responsive pleading because of the possibility that an unidentified insurance carrier for
 an unidentified insurance policy might, at some unknown time in the future, decide to provide
 coverage or a defense for Ms. Morrison, and because this unidentified insurer might in the future
 decide it wants to replace Mr. Kaufman and Ms. Schrager with other counsel.
           This is not a valid basis for an extension of time to file a responsive pleading, and it is
 certainly not a valid basis for a 90-day extension, which would effectively be a de facto stay of the
 litigation Ms. Morrison chose to file with Mr. Kaufman and Ms. Schrager as her counsel of record.
 See, e.g., Hashmi v. Etihad Airways, No. 16-cv-4566, 2016 WL 11480703, at *2 (E.D.N.Y. Oct. 26,
 2016) (rejecting plaintiff’s request for a stay of proceedings for failure to meet his burden of showing
 “good cause”); Barbara C. v. Streeter, No. CV 2007-1811, 2008 WL 189571, at *1 (E.D.N.Y. Jan. 18,
 2008) (rejecting the argument that awaiting a determination of insurance coverage constitutes good
 cause for a stay of discovery). Nor can Ms. Morrison or her counsel feign surprise that counterclaims
 were filed in this case. In fact, Ms. Morrison’s counsel reached out unprompted to Mr. Langrick’s
 counsel weeks ago — after Ms. Morrison filed her Complaint but before Mr. Langrick filed his
 Counterclaims — specifically to discuss the likelihood that Mr. Langrick would be filing
 counterclaims. There is no reason why Mr. Kaufman and Ms. Schrager, as Ms. Morrison’s chosen
 counsel, should be unable or unwilling to prepare a response to counterclaims that they knew were
 a distinct possibility when they agreed to represent Ms. Morrison and file her Complaint.
         But most importantly, Ms. Morrison’s request for a 90-day extension would cause significant
 prejudice to Mr. Langrick. As noted, it was Ms. Morrison that initiated this action in a declaratory
 judgment Complaint that falsely accused Mr. Langrick of sexually assaulting her. That filing
 generated breathless international press coverage in which these damaging falsehoods were broadcast
 to the entire world. It is Mr. Langrick’s position that Ms. Morrison’s so-called declaratory judgment
 claims are completely meritless — for example, she requests that the Court issue a declaration as to
 the enforceability of a draft settlement and release agreement that was never signed by anyone —
 and that they were filed only for the purpose of generating publicity for Ms. Morrison and her
 counsel. Ms. Morrison and her counsel successfully garnered such publicity, to the great detriment
 of Mr. Langrick, but now they seek to put an immediate pause on this litigation and to delay an
 actual resolution of Ms. Morrison’s claims and Mr. Langrick’s Counterclaims. This conduct suggests
 that Mr. Langrick’s suspicions as to the purpose of Ms. Morrison’s Complaint were accurate. Mr.
 Langrick deserves and desires a speedy adjudication of this matter, even if Ms. Morrison does not.
          Finally, Mr. Kaufman’s representation to the Court that Mr. Langrick’s counsel refused to
 agree to an extension unless Ms. Morrison agreed to stop talking to the press is completely false. No
 such demand was ever made. Instead, Mr. Langrick’s counsel stated during the January 8 telephone
 call that a reporter for a New York television news station had contacted Mr. Langrick’s counsel and
 said that both Ms. Morrison and her counsel were preparing to do an interview with that television
 station to discuss her case. (See Attachment A.) What Mr. Langrick’s counsel actually conveyed to
 Ms. Morrison’s counsel was that it is disconcerting that Mr. Kaufman and Ms. Schrager appear
 willing to invest their time in media interviews regarding this case, but unwilling to invest their time
 in preparing a required responsive pleading. And as Mr. Kaufman begrudgingly acknowledges, we



                                                    2
Case 1:18-cv-06127-CBA-RML Document 20 Filed 01/10/19 Page 3 of 6 PageID #: 273



 did in fact offer to agree to a one-week extension of the deadline to January 18, 2019. Mr. Kaufman
 never responded to this offer and instead sought a 90-day extension from the Court.
         In sum, Mr. Langrick’s counsel does not oppose, and in fact offered to agree to, a reasonable,
 short extension of time for Mr. Kaufman and Ms. Schrager to prepare a filing that they should have
 begun working on weeks ago. But the request for a 90-day extension of the response deadline is
 wholly unreasonable, unsupported, and prejudicial to Mr. Langrick. Moreover, it would perversely
 reward Mr. Kaufman and Ms. Schrager for their inexplicable actions in choosing to sit on Mr.
 Langrick’s Counterclaims for 20 days and do nothing to even attempt to prepare a responsive
 pleading by the deadline set by the rules. That request therefore ought to be denied, and if anything,
 the responsive pleading deadline should be extended no more than one week, to January 18, 2019.
 Moreover, there is no basis to adjourn the scheduled February 7, 2019 initial conference. Both Mr.
 Kaufman and Ms. Schrager have their offices in New York City and they have not provided any
 reason why they would be unable to prepare for and attend that hearing.

                                                        Sincerely,




                                                        Andrew C. Phillips

 Cc: All counsel of record via ECF.




                                                    3
Case 1:18-cv-06127-CBA-RML Document 20 Filed 01/10/19 Page 4 of 6 PageID #: 274




               Attachment A
  Case 1:18-cv-06127-CBA-RML Document 20 Filed 01/10/19 Page 5 of 6 PageID #: 275


  From:    Wallace, Sarah (NBCUniversal) sarah.wallace@nbcuni.com
Subject:   RE: [EXTERNAL] Kendrick v. Morrison
   Date:   January 7, 2019 at 3:44 PM
     To:   Andy Phillips andy@clarelocke.com


       Thank you. Yes, both are doing an interview.

       Sarah Wallace
       Investigative Reporter, WNBC-TV
       30 Rockefeller Center
       New York, NY 10111
       Sarah.wallace@nbcuni.com
       Cell: 551-225-5055
       Office: 212-664-7264

       From: Andy Phillips [mailto:andy@clarelocke.com]
       Sent: Monday, January 07, 2019 3:43 PM
       To: Wallace, Sarah (NBCUniversal) <sarah.wallace@nbcuni.com>
       Subject: Re: [EXTERNAL] Kendrick v. Morrison

       Ms. Wallace,

       The initial conference is February 7. Let me know if you have any other questions. I’d also
       be curious to know if Ms. Morrison and/or her counsel are doing an interview.

       Andy Phillips | Partner
       C L A R E         L O C K E        L L P
       10 Prince Street | Alexandria, Virginia 22314
       (202) 628-7404 - direct | (847) 951-7093 - cell
       andy@clarelocke.com | www.clarelocke.com
       Admitted to practice in the Commonwealth of Virginia, the District of Columbia and
       the State of Illinois.


       This electronic message transmission contains information from the law firm of Clare
       Locke LLP, which may be confidential or privileged. The information is intended
       exclusively for the individual or entity named above. If you are not the intended recipient,
       be aware that any disclosure, copying, distribution, or use of the contents of this information
       is prohibited. If you received this electronic transmission in error, please notify us
       immediately at admin@clarelocke.com.

                 On Jan 4, 2019, at 12:41 PM, Wallace, Sarah (NBCUniversal)
                 <sarah.wallace@nbcuni.com> wrote:

                 Thank you for your prompt response. Let me put some questions together.
                 Appreciate it. Is the control date still Feb. 5th?

                 Sent from my iPhone

                 On Jan 4, 2019, at 11:27 AM, Andy Phillips <andy@clarelocke.com> wrote:
Case 1:18-cv-06127-CBA-RML Document 20 Filed 01/10/19 Page 6 of 6 PageID #: 276


        On Jan 4, 2019, at 11:27 AM, Andy Phillips <andy@clarelocke.com> wrote:

             Good morning Ms. Wallace,

             Mr. Langrick is not going to be available for an interview, but if
             you have particular questions or would like comment on anything
             in particular you can send that request to me and we’d be happy to
             consider it.

             Andy Phillips | Partner
             C L A R E      L O C K E   L L P
             10 Prince Street | Alexandria, Virginia 22314
             (202) 628-7404 - direct | (847) 951-7093 - cell
             andy@clarelocke.com | www.clarelocke.com
             Admitted to practice in the Commonwealth of Virginia, the District
             of Columbia and the State of Illinois.


             This electronic message transmission contains information from
             the law firm of Clare Locke LLP, which may be confidential or
             privileged. The information is intended exclusively for
             the individual or entity named above. If you are not the intended
             recipient, be aware that any disclosure, copying, distribution, or use
             of the contents of this information is prohibited. If you received
             this electronic transmission in error, please notify us immediately
             at admin@clarelocke.com.

                    On Jan 4, 2019, at 12:02 PM, Wallace, Sarah
                    (NBCUniversal) <sarah.wallace@nbcuni.com> wrote:

                    Good morning. I am a reporter for WNBC pursuing a
                    story about the defamation case involving your
                    client,Robert Kendrick, against Monica Morrison. I
                    would like to know if Mr. Kendrick would be available
                    for an interview. In his absence, would you or one of
                    your attorneys be available?

                    If you would like to contact me directly, my phone
                    number is: 551-225-5055.

                    Thank you.
                    Sarah Wallace

                    Sent from my iPhone
